Case: 21-1000    Document: 52    Page: 1   Filed: 12/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JASON ANTOINE BROCK,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

       DEPARTMENT OF TRANSPORTATION,
                   Intervenor
             ______________________

                        2021-1000
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-20-0542-I-1.
                 ______________________

                Decided: December 14, 2021
                  ______________________

    JASON ANTOINE BROCK, Nashville, TN, pro se.

     JEFFREY GAUGER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.

    RAFIQUE OMAR ANDERSON, Commercial Litigation
Case: 21-1000    Document: 52     Page: 2   Filed: 12/14/2021




 2                                            BROCK   v. MSPB



 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for intervenor. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, ROBERT
 EDWARD KIRSCHMAN, JR.
                 ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
 PER CURIAM.
      The Federal Aviation Administration (FAA) removed
 Jason Brock from his position as an Air Transportation
 Systems Specialist based on two specifications for insubor-
 dination. Mr. Brock appealed the removal decision under
 the FAA’s Guaranteed Fair Treatment (GFT) appeal pro-
 cess—an appeal process unique to FAA personnel actions—
 but later withdrew his appeal due to timing issues related
 to the selection of arbitrators. On the same day he with-
 drew from the GFT appeal process, Mr. Brock appealed the
 removal decision to the Merit Systems Protection Board.
 The Board dismissed Mr. Brock’s appeal for lack of juris-
 diction because, in the Board’s view, 49 U.S.C. § 40122(i)
 prohibits Mr. Brock from appealing his removal decision in
 more than one forum. On appeal, Mr. Brock argues that
 his choice to proceed with the GFT appeal was not knowing
 and informed and, therefore, the Board should not have
 dismissed his appeal for lack of jurisdiction. For the rea-
 sons below, we agree with Mr. Brock and therefore reverse
 the Board’s dismissal for lack of jurisdiction and remand
 for the Board to consider the merits of Mr. Brock’s appeal.
                       BACKGROUND
                              I
     The FAA has its own personnel management system
 and procedures for appealing adverse personnel actions.
 See 49 U.S.C. § 40122. Section 40122 provides that FAA
 employees may contest adverse personnel actions (e.g., re-
 moval decisions) through the FAA’s internal GFT appeal
Case: 21-1000      Document: 52     Page: 3    Filed: 12/14/2021




 BROCK   v. MSPB                                              3



 process or by filing an appeal with the Board (among other
 options). See § 40122(g)(3), (h), (j). The statute further pro-
 vides that “an employee must elect the forum through
 which the matter will be contested. Nothing in this section
 is intended to allow an employee to contest an action
 through more than one forum unless otherwise allowed by
 law.” § 40122(i).
                               II
     Mr. Brock worked for the FAA as an Airway Transpor-
 tation Specialist at the Nashville System Support Center.
 In April 2020, the FAA proposed Mr. Brock’s removal
 based on two specifications of insubordination. The decid-
 ing official issued a final decision on May 14, 2020 uphold-
 ing his removal, which became effective May 20, 2020.
      In the removal notice, the deciding official informed
 Mr. Brock that, should he wish to dispute the removal de-
 cision, he could “file an appeal under the following proce-
 dures,” including, as relevant here, proceeding with the
 FAA’s GFT appeal procedure or appealing to the Merit Sys-
 tems Protection Board (“Board” or “MSPB”). SAppx. 23. 1
 According to the notice, he “may elect only one [] of these
 forums to challenge” the removal decision and “[e]lection is
 deemed to have been made based on which of the actions is
 filed first and in which forum.” Id.
     The removal notice also attached a copy of the FAA’s
 Human Resources Policy Manual (FAA Manual), which
 sets forth the procedures for the GFT appeal. According to
 the FAA Manual, GFT appeals are heard by a “Tri-Party
 Panel” comprised of three arbitrators: one selected by
 management, one selected by the appellant, and one jointly
 selected by the parties. The FAA Manual specifies that the



     1   “SAppx.” refers to the Supplemental Appendix at-
 tached to the Respondent’s brief.
Case: 21-1000    Document: 52       Page: 4   Filed: 12/14/2021




 4                                             BROCK   v. MSPB



 Tri-Party Panel is selected by the parties “[w]ithin 10 days
 of the receipt of the appeal.” SAppx. 30.
      On May 18, 2020, Mr. Brock sent an e-mail to the FAA,
 electing to proceed with the GFT appeal process.
 SAppx. 37. A little over a week later, on May 26, 2020,
 Ms. Natalie Frazier—a labor and employee relations spe-
 cialist at the FAA—reached out to Mr. Brock to inform him
 that the GFT arbitrator pool needed to be replenished and
 that the FAA was waiting on resumes for potential arbitra-
 tors to hear Mr. Brock’s appeal. Mr. Brock responded to
 Ms. Frazier’s e-mail on May 28, 2020 (ten days after he
 sent the FAA an e-mail electing the GFT appeal process),
 stating: “Since the Southern Region FAA GFT forum will
 not meet the timeframe to provide a designated pool of ar-
 bitrators, I have chose[n the] MSPB venue instead.”
 SAppx. 44–45. Mr. Brock filed his appeal with the Board
 that same day. Ms. Frazier responded the next day (eleven
 days after Mr. Brock elected to proceed with the GFT ap-
 peal process, which was after the allotted time in the FAA
 Manual for selection of arbitrators), informing Mr. Brock
 that the resumes for potential arbitrators had been re-
 ceived and further stating: “If you intend to proceed with
 your GFT appeal, the arbitrator selection for your Tri-
 Party Panel can now commence. If however you have
 elected to file an appeal with the MSPB, as indicated in
 your email below, your GFT appeal will be closed.”
 SAppx. 44. Mr. Brock responded the same day, asking
 Ms. Frazier to “please close the GFT appeal.” Id.
                              III
      On July 27, 2020, the Department of Transportation
 (DOT) moved to dismiss Mr. Brock’s MSPB appeal, arguing
 that the Board lacked jurisdiction because Mr. Brock first
 filed a GFT appeal, thus precluding his appeal before the
 Board. An Administrative Judge agreed with the DOT
 and, in an initial decision, dismissed Mr. Brock’s appeal for
 lack of jurisdiction. Brock v. Dep’t of Transp., No. AT-0752-
Case: 21-1000      Document: 52    Page: 5    Filed: 12/14/2021




 BROCK   v. MSPB                                             5



 20-0542-I-1, 2020 WL 4439058 (M.S.P.B. July 31, 2020).
 The Administrative Judge found it was “undisputed” that
 Mr. Brock elected and filed a GFT appeal prior to filing an
 appeal with the Board, and that his election of the GFT
 procedure “was both knowing and informed.” SAppx. 5–6.
 The Administrative Judge further held that there is “no
 law, rule, or regulation providing for Board jurisdiction
 when an appellant abandons their elected forum.”
 SAppx. 6. This initial decision became the final decision of
 the Board when Mr. Brock did not petition the full Board
 for review of the initial decision.
    Mr. Brock appeals.       We have jurisdiction under
 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9). 2
                         DISCUSSION
      Our review in an appeal from a decision of the Board is
 limited. The Board’s decision will be set aside if it is:
 “(1) arbitrary, capricious, an abuse of discretion, or



     2    Respondent suggests we lack jurisdiction to hear
 Mr. Brock’s appeal because it is a “mixed” case, “i.e., a case
 alleging an adverse action subject to MSPB jurisdiction
 taken, in whole or in part, because of unlawful discrimina-
 tion or in retaliation for filing an EEO complaint.” Resp.
 Br. 7 (citing 5 U.S.C. 7702(e); Perry v. Merit Sys. Prot. Bd.,
 137 S. Ct. 1975, 1984–88 (2017)). We disagree. While
 Mr. Brock’s appeal to the Board references alleged discrim-
 ination, SAppx. 51, Mr. Brock specifically informed this
 court in a Statement Concerning Discrimination under
 Federal Circuit Rule 15(c) that he did not raise a discrimi-
 nation or EEO claim before the Board. See Fed. Cir.
 R. 15(c) Statement Concerning Discrimination, Brock
 v. Dep’t of Transp., No. 21-1000 (Fed. Cir. Oct. 1, 2020),
 ECF No. 3. We are satisfied with this representation and
 therefore do not consider Mr. Brock’s appeal to be a mixed
 case depriving us of jurisdiction.
Case: 21-1000    Document: 52      Page: 6    Filed: 12/14/2021




 6                                             BROCK   v. MSPB



 otherwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c). Whether the Board has jurisdiction is a
 question of law that we review de novo. Parrott v. Merit
 Sys. Prot. Bd., 519 F.3d 1328, 1334 (Fed. Cir. 2008).
      It is undisputed that Mr. Brock chose to proceed with
 the GFT appeal process, withdrew that appeal, and then
 filed an appeal with the Board. Mr. Brock argues, how-
 ever, that his decision to proceed with the GFT appeal pro-
 cess was not knowing and informed and is therefore not
 binding. Pet. Br. 2. We agree.
      The principle underlying the Board’s dismissal is that
 Mr. Brock cannot proceed with an appeal before the Board
 because he first chose to proceed with the GFT appeal pro-
 cess. While we have not yet addressed this issue under the
 statutory scheme at issue in this case (§ 40122(i)), in anal-
 ogous situations related to the Title 5 appeal process
 (5 U.S.C. § 7121), we have held that “[o]nce a timely filing
 is made to pursue a path [in one specified forum], the other
 is forever waived.” Rodriguez v. Merit Sys. Prot. Bd.,
 804 F.2d 673, 675 (Fed. Cir. 1986). We have cautioned,
 however, that “[i]n order to comply with the statute, the
 agency must properly inform an employee of [their]
 choices.” Atanus v. Merit Sys. Prot. Bd., 434 F.3d 1324,
 1327 (Fed. Cir. 2006). The agency must “clearly express[]
 to [the employee] that [they] had two options, and that one
 would exclude the other.” Id. (emphasis added). In the no-
 tice provided to the employee in Atanus, the agency stated
 in plain language that a “choice of one of the procedures
 excludes the use of the other.” App’x to Resp. Br. at RA-24,
 Atanus v. Merit Sys. Prot. Bd., No. 05-3123 (Fed. Cir.
 Aug. 11, 2005). That notice clearly informed the employee
 that proceeding with one choice “exclude[d] the use of the
 other.” Id. Thus, we held that the employee’s choice to file
 a grievance precluded a later appeal to the Board. Atanus,
 434 F.3d at 1326–27.
Case: 21-1000      Document: 52     Page: 7    Filed: 12/14/2021




 BROCK   v. MSPB                                              7



     Here, however, Mr. Brock’s decision was not knowing
 and informed because the FAA failed to let him know that
 the GFT appeal option was non-functional. Mr. Brock only
 learned after he chose the arbitration path that the FAA
 lacked the necessary arbitrators for the proceeding. He
 promptly withdrew his request and filed a timely appeal
 with the Board. He had not started to arbitrate and no
 deadlines had passed. These facts distinguish Mr. Brock’s
 case from situations such as that in Rodriguez, where the
 employee had elected a grievance procedure, prosecuted it
 through multiple steps, and then attempted to appeal the
 dismissal to the Board.
      Additionally, we note that the statute itself is not clear
 for the circumstances Mr. Brock was facing. After stating
 that the employee “must elect the forum through which the
 matter will be contested,” § 40122(i) concludes by stating
 that “[n]othing in this section is intended to allow an em-
 ployee to contest an action through more than one forum
 unless otherwise allowed by law.” Id. (emphasis added).
 This language differs from the statute in Atanus (5 U.S.C.
 § 7121(e)(1)), which states that an aggrieved employee may
 raise a matter by filing an appeal with the Board or the
 negotiated grievance procedure, “but not both.” Thus, un-
 like the statute in Atanus, which specifically states that an
 employee may not choose to proceed in both forums,
 § 40122(i) leaves open the possibility that proceeding in
 both forums in the way that Mr. Brock did here (e.g., by
 withdrawing one before proceeding with the other) may be
 permissible.
     Considering the notice Mr. Brock received, Mr. Brock’s
 communications with FAA personnel, and the statutory
 language, we conclude that the Board’s finding that
 Mr. Brock’s decision to initiate the GFT appeal was know-
 ing and informed is not supported by substantial evidence.
Case: 21-1000    Document: 52       Page: 8   Filed: 12/14/2021




 8                                             BROCK   v. MSPB



                        CONCLUSION
     The Board erred in finding that Mr. Brock’s decision to
 proceed with the GFT appeal was knowing and informed.
 We therefore reverse the Board’s dismissal for lack of juris-
 diction and remand for further proceedings.
             REVERSED AND REMANDED
                            COSTS
 No costs.